Name: Commission Regulation (EEC) No 1401/77 of 28 June 1977 laying down detailed rules for the importation of olive oil originating in Turkey
 Type: Regulation
 Subject Matter: EU finance;  Europe;  processed agricultural produce;  taxation
 Date Published: nan

 No L 158/36 Official Journal of the European Communities 29 . 6 . 77 COMMISSION REGULATION (EEC) No 1401 /77 of 28 June 1977 laying down detailed rules fofthe importation of olive oil originating in Turkey HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements provided for in Article 9(1 ) and (2) of Regulation (EEC) No 1180/77 shall apply where proof is supplied by the importer that he has refunded to the exporter, subject to the maximum referred to in paragraph 1 (b) thereof, the special export charge deductible at the time of importation into the Community. 2 . For the purposes of this Regulation , ' the exporter' means the person indicated on certificate ATR 1 . 3 . The proof referred to in paragraph 1 may only be supplied by the submission of a receipt issued by a bank approved for the purpose into which the sum referred to in paragraph 1 has been paid by way of refund of the charge ; such receipt must contain at least the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1180/77 of 17 May 1977-on imports into the Commu ­ nity of certain agricultural products originating in Turkey ('), and in particular Article 14 thereof, Whereas by the said Regulation the Council adopted the rules for the application of the special arrange ­ ments for imports of olive oil from Turkey provided for in the Additional Protocol to the Agreement esta ­ blishing an Association between the European Economic Community and Turkey ; whereas detailed rules must be adopted for the application of those rules ; Whereas Article 9(1 ) thereof provides that when Turkey applies the special export charge on olive oil other than that which has undergone a refining process the levy applicable shall be reduced by 0-50 unit of account per 100 kilograms and by an amount equal to the special charge imposed , within a limit of nine units of account per 100 kilograms, such amount being increased , until 31 October 1977 , by nine units of account per 100 kilograms ; Whereas , under Article 9 (2) thereof, the arrangements for reducing the levy shall be applied to all imports in respect of which it can be proved that the special charge has been reflected in the import price ; whereas, for the purpose of applying these arrange ­ ments , the importer must supply proof that he has refunded the charge concerned to the exporter ; Whereas , in order to ensure that these arrangements function properly , the importer must be able to inform the exporter of the amount both of the levy and of the charge refunded , which are applicable to the product imported ; Whereas Commission Regulations ( EEC) No 1 938 /75 ( : ) and ( EEC) No 1 394/76 ( 3 ) laying down detailed rules for the importation of olive oil from Turkey , should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats ,  the designation of the exporter,  the number of the document ATR 1 relating to the transaction ,'.  the amount of the sum paid . During the period 1 July to 31 October 1977, the receipt referred to above may also be issued by a bank established in the importing Member State with which Turkey has opened a special account for the purpose of refunding the charge in the currency of the abovementioned Member State . In this case , Turkey shall notify the Commission , which shall inform the importing Member State thereof without delay, of all relevant particulars concerning the opening of this account . Art idi- 2 The bodies responsible in the Member States for collecting the import levy shall issue to the importer a document containing the following information : ( a ) details of the export document as given under the heading 'Customs endorsement ' on the document ATR'-l relating to the product concerned , or the number of that certificate ; (') 0 1 No I. 142 . p . K&gt;. (-') O'l . No L l-^S . jw . ¢  *. 1^~ \ p . .10 . -- (  ' ¢) O'l No I. \". IS . b . p, 25 . 29 . 6 . 77 Official Journal of the European Communities No L 158/37 Article 3 Regulations (EEC) No 1938/75 and (EEC) No 1394/76 are hereby repealed . (b) the net weight of the olive oil as recorded by the competent authorities at the time of completing the customs import formalities ; (c) the rate of the levy calculated in accordance with Article 13 of Regulation No 136/66/EEC, or . that resulting from the application of the tendering procedure provided for in Regulation (EEC) No 2843/76, applicable to the product concerned , less 0-50 unit of account per 1,00 kilograms ; (d) the amount refunded by the importer to the exporter. Article 4 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1977. For the Commission Finn GUNDELACH Vice-President